Citation Nr: 1041406	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Louis, Missouri and Jackson, 
Mississippi.  Jurisdiction over the Veteran's claims file 
currently resides with the Atlanta, Georgia RO.  

The Veteran testified at the Atlanta RO before the undersigned in 
April 2010.  A transcript of his hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher evaluations for his peripheral 
neuropathy and diabetes mellitus.  The Board observes that he was 
most recently afforded VA examinations in 2006.  While VA 
outpatient records do note complaints and treatment referable to 
these disabilities, they do not include sufficient objective 
information to allow the Board to determine the severity of the 
disabilities at issue.  

Moreover, at his April 2010 hearing, the Veteran testified with 
respect to his symptoms.  He indicated that the numbness and pain 
in his hands interfered with grip and strength.  He indicated 
that he had pain from his knees down, and that he experienced 
foot drop on the right approximately two times per month.  He 
noted that he used a walker and cane.  With respect to his 
diabetes, he testified that his insulin had been increased and 
that he had difficulty maintaining his blood sugar.  He also 
indicated that his activities were limited.  The Veteran's 
testimony suggests a worsening of his peripheral neuropathy and 
diabetes.  In light of the insufficient medical evidence and the 
Veteran's allegation of worsening, the Board has determined that 
current examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
endocrinology examination to determine the 
severity of his diabetes mellitus.  All 
necessary testing should be carried out in 
conjunction with this examination, the 
results of which should be reported in 
detail.  Additionally, a complete history 
should be elicited from the Veteran, the 
pertinent details of which should be included 
in the examination report.  The claims file 
and a copy of this remand should be provided 
to the examiner for review.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all current 
manifestations of the Veteran's diabetes 
mellitus, to include its complications.  The 
examiner should also discuss the history of 
this disability in terms of whether 
regulation of activities is required in order 
to control the disease and whether there are 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a month 
visits to a diabetic care provider.

A discussion of the complete rationale for 
all opinions expressed should be included in 
a written report. 

2.  Schedule the Veteran for a VA 
endocrinology examination to determine the 
severity of his peripheral neuropathy.  All 
necessary testing should be carried out in 
conjunction with this examination, the 
results of which should be reported in 
detail.  Additionally, a complete history 
should be elicited from the Veteran, the 
pertinent details of which should be included 
in the examination report.  The claims file 
and a copy of this remand should be provided 
to the examiner for review.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all current 
manifestations of the Veteran's upper and 
lower extremity peripheral neuropathy.  The 
examiner should characterize the Veteran's 
peripheral neuropathy as incomplete 
paralysis, neuritis, or neuralgia.  For each 
extremity, the examiner should indicate 
whether the neuropathy is mild, moderate, or 
severe.  

A discussion of the complete rationale for 
all opinions expressed should be included in 
a written report. 

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158. 3.655.

4.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as the 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period within which 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


